DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 7-12 and 14-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-3 and 7-10, prior arts do not teach or suggest the combination of the system of claim 1, in particular, wherein the panel is aluminum with a top surface and an edge of the panel painted with a corrosion resistant paint, while a bottom surface, at least at the panel flange, of the aluminum is an exposed aluminum, wherein the housing includes a metallized layer of aluminum that covers the edge of the housing, the housing flange, and a portion of a top surface of the housing that is adjacent to the housing flange, wherein a bottom surface of the housing and a portion of the top surface of the housing, excluding the housing flange, is painted with a corrosion resistant paint, wherein the corrosion resistant paint overlaps the portion of the top surface of the housing, and wherein when the panel is attached to the housing, the exposed aluminum of the panel flange is electrically coupled to the metallized layer of the aluminum on the housing flange.

Re claims 11, 12, 14 and 15, prior arts do not teach or suggest the combination of the system of claim 11, in particular, wherein the panel is aluminum, with a top surface and edge of the panel painted with a corrosion resistant paint, while a bottom surface, at least at the panel flange, of the aluminum is an exposed aluminum, wherein the housing includes a metallized layer of aluminum that covers the edge of the housing, the housing flange, and a portion of a top surface of the housing that is adjacent to the housing flange, wherein a bottom surface of the housing and a portion of the top surface of the housing, excluding the housing flange, is painted with a corrosion resistant paint, wherein the corrosion resistant paint overlaps the portion of the top surface of the housing, and wherein when the panel is attached to the housing, the exposed aluminum of the panel flange is electrically coupled to the metallized layer of the aluminum on the housing flange.

Re claims 16-20, prior arts do not teach or suggest the combination of the system of claim 16, in particular, wherein the panel is aluminum, with a top surface and edge of the panel painted with a corrosion resistant paint, while a bottom surface, at least at the panel flange, of the aluminum is an exposed aluminum, wherein the housing includes a metallized layer of aluminum that covers the edge of the housing, the housing flange, and a portion of a top surface of the housing that is adjacent to the housing flange, wherein a bottom surface of the housing and a portion of the top surface of the housing, excluding the housing flange, is painted with a corrosion resistant paint, wherein the corrosion resistant paint overlaps the portion of the top surface of the housing, and wherein when the panel is attached to the housing, the exposed aluminum of the panel flange is electrically coupled to the metallized layer of the aluminum on the housing flange.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841